Citation Nr: 1448141	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-33 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a broken right foot.

2.  Entitlement to service connection for left ear hearing loss. 

3.  Entitlement to service connection for a lung condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran appeared before the undersigned Veterans Law Judge during a Travel Board hearing in September 2012.  A transcript of that hearing is associated with the claims file.  The Veteran submitted additional evidence after the Board hearing that was not first reviewed by the RO.  See 38 C.F.R. § 20.1304(c).  However, in October 2014, the Veteran's representative submitted a letter waiving such a review.  Accordingly, all evidence has been considered by the Board in connection with these claims. 

The issues of entitlement to service connection for a left ankle disability and for right ear hearing loss have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for residuals of a broken right foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his left ear hearing loss is related to his active military service. 

2.  A chronic lung condition was not shown during active service; and, the preponderance of the evidence fails to establish that the Veteran's currently diagnosed COPD is etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for a lung condition have not been met.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied.  The Veteran was notified via letter dated in February 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records, including private treatment records and Social Security Disability records, with the claims file.  Statements from the Veteran were also considered.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran was afforded VA examinations in April 2009 regarding his hearing loss and lung condition claims.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the April 2009 examination and resulting report were more than adequate, as they are predicated on a full understanding of the Veteran's medical history, interview of the Veteran, and an examination, and provide a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the Veteran's claims has been met.  38 C.F.R. § 3.159(c)(4).


The Veteran was provided an opportunity to set forth his contentions during a Travel Board hearing in September 2012.  In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Veterans Law Judge (VLJ) elicited testimony regarding the nature and duration of the Veteran's claimed disabilities.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has either identified any prejudice in the conduct of the hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Additionally, the VLJ identified the elements of service connection and the missing component of each claim. The record was held open for 30 days after the hearing for the Veteran to submit additional evidence.  The duties set forth in 38 C.F.R. 3.103(c) (2) were met and that the Board can adjudicate the claim based on the current record.

Service Connection Generally

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  As sensorineural hearing loss is one of the enumerated chronic diseases, continuity of symptomatology is for application regarding the Veteran's claim for service connection for left ear hearing loss. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Left Ear Hearing Loss

The report of the April 2009 VA examination clearly establishes the presence of left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  Additionally, the Veteran's DD-214 indicates that his occupational military specialty was light weapons infantry.  In-service exposure to excessive noise thereby conceded.  See 38 U.S.C.A. § 1154(b) (West 2002).  Shedden elements  (1) and (2) have been met. 

During the September 2012 VA hearing, the Veteran testified that he has had hearing loss since service.  The Veteran also submitted a letter from his primary care physician, Dr. A.K., dated in October 2012, stating, "Clearly, his hearing loss is related to his loud noise exposure during service in military."  He commented that the Veteran had been having problems with chronic hearing loss since he initially started treating him in 1992.  There is also a VA opinion that is negative in this regard.  Neither opinion is any more or less persuasive than the other.  Thus, as the evidence is relative equipoise, and thereby resolving all doubt in his favor, the Board finds Shedden element (3) has been met.  Service connection is warranted for the Veteran's left ear hearing loss.  See 38 C.F.R. §§ 3.102.  

Lung Condition

During the April 2009 VA examination, the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD), severe.  He has also been diagnosed as bronchitis.   His service treatment records show treatment for acute bronchitis in June 1967 and chest congestion in May 1968.  The Veteran testified that he was exposed to chlorine gas during training that resulted in him experiencing a burning sensation in his lungs.    In short, the criteria for Shedden elements (1) and (2) have been met.

Notwithstanding the evidence regarding Shedden elements (1) and (2), the Board finds that a preponderance of the evidence weighs against the claim for service connection for the Veteran's current lung condition.  

During the September 2012 hearing, the Veteran explained that his gas mask malfunctioned during a gas training and he was exposed to gas that gave him a "burning in [his] lungs...[for]almost a week."  He also pointed to an incident when he was cleaning the restrooms with ammonia and bleach that combined to form a gas that made him sick.  He indicated that he was carried out of the building and that it burned his lungs worse than the previous gas exposure.  Those incidences, he believes, caused lung scarring and his current lung condition.  

Reference is made to the fact that the Veteran received treatment for acute bronchitis in June 1967 and chest congestion in May 1968.  However, when he was examined for discharge purposes, his lungs and chest were assessed as normal.  His chest X-ray was normal as well.  It is also noted that the Veteran denied any problems with ears, nose, and throat trouble, chronic colds, asthma, shortness of breath, pressure in the chest, or a chronic cough.   Such weighs against any finding that the Veteran had a chronic respiratory disorder at the time of service discharge.  

There is also no evidence documenting complaints, treatment, or diagnosis of a chronic respiratory until many years post-service.  The first documented post-service treatment for bronchitis is not until the 1990s.  In this regard, the Board's attention is drawn to a pulmonary consult with Dr. M.Z. from March 2007 during which the Veteran stated that he had recurrent pneumonias 2 or 3 times a year over the previous 5 years.  He also stated that he was a "retired lab tech" and he was exposed to asbestos, chemicals, solvents, and sawdust for about 5 years.  He stated that he smoked a pack of cigarettes every day for 25 years, but quit in 1994.  No reference was made to his active service.  The examiner diagnosed "severe COPD".  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds that the Veteran did not experience any symptoms of the claimed condition for at least 20 years after service.  This long period without problems weighs against the claim.   

The credibility of the Veteran's history of lung problems is further diminished by Dr. Z's March 2007 report wherein the Veteran only gave a five year history of chronic lung problems and made no reference to chlorine exposure in service, while mentioning his 25-year history of smoking and having a 5-year post-service history of chemical exposure.  Had the Veteran had a severe reaction to exposure to chlorine gas in service and had been experiencing chronic residuals since,  it would have best served him to mention the same.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  Therefore, his failure to report chronic respiratory problems since service or chlorine gas exposure in service, when being seen for lung problems, and because he presented a post-service history chemical exposure and more recent history of lung problems, is persuasive evidence against his more recent stated history.

The Board recognizes that the record contains conflicting medical evidence as to the etiology of the Veteran's lung condition.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

During the Veteran's April 2009 VA examination, the examiner reviewed the Veteran's claims file and took a history from the Veteran, including his contentions that he was exposed to chlorine gas.  The examiner noted that there is no evidence of exposure to chlorine gas in the Veteran's claims file, but that if there was exposure, there is no documentation of treatment for residual problems.  The examiner also indicated that "there is no medical evidence to support the veteran's contention that his current pulmonary problem is related to his treatment for two mild upper respiratory infections while on active duty" and found that his condition was "much more apt to be related to his cigarette smoking."  The examiner also noted that on the Veteran's separation physical, he denied chronic cough.  The examiner opined that the Veteran "has intrinsic asthma that was made worse by his smoking."  A chest x-ray revealed "no significant abnormalities."

The Veteran submitted a private opinion from his primary physician dated in October 2012.  The physician opined that the Veteran's "lung issues are also likely service related."  His rationale is that the Veteran "states that he never had a problem with bronchitis until he was exposed to chlorine gas in the military."  He also noted the Veteran's contention that he was ordered to clean with ammonia and bleach which made him sick.  The examiner found that "the chemical exposure very likely caused damage to the cilla in his lungs which are necessary to remove the secretions from the lungs to help prevent infection."  

The Board finds the April 2009 VA opinion to be particularly probative evidence against a nexus, as the opinion was based on a review of the evidence in the claims folder, a history provided by the Veteran, and a personal examination.  The VA physician did not find a connection between the Veteran's current lung condition and his period of active service.  The opinion is supported by a sound and clear rationale.

Although the October 2012 letter from Dr. A.K. provides a positive nexus between the Veteran's lung condition and his active service, his statement was based off of a history provided by the Veteran and his treatment of the Veteran, beginning over 20 years after service.  It was made without the benefit of a review of the claims file and the Veteran's service treatment records.  While not in and of itself fatal to a medical opinion, see Nieves-Rodriguez v. Peake, 22 Vet. App. 296 (2008), the Board observes it is significant in the instant case.  A full review of the clinical history would have disclosed that the Veteran had a 25-year history of smoking that Dr. A.K. failed to address.  Additionally, the Veteran's employment history includes exposure to asbestos and other chemicals.  Indeed, as the Veteran's present history of chronic lung problems since service has been found to lack credibility, the opinion from Dr. A.K. is fundamentally flawed and thereby carries less probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Further, Dr. A.K. hypothesized about the damaging residuals of chemical exposure without the support of diagnostic tests.  Alternatively, the VA examiner pointed to current chest x-rays showing no abnormalities.  The Board affords more weight to the report of the VA examiner.

The only other evidence of a nexus between the current lung condition and his service submitted by the Veteran is his own lay contentions.  In this regard, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a pulmonary disorder, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Bronchitis and COPD are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that the Veteran is competent to report symptoms of chest congestion or difficulty breathing, there is no indication that the Veteran is competent to diagnose a pulmonary disease or etiologically link these reported symptoms to his period of active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating pulmonary disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His contentions are also outweighed by the VA examiner's opinion.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Therefore, Shedden element (3) medical nexus is not met as to the Veteran's claim of entitlement to service connection for a lung condition and the Veteran's claim fails on that basis.

In light of the above, the Board finds that the claim of entitlement to service connection for a lung condition must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2014); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for left ear hearing loss is granted.

Service connection for a lung condition is denied.  




REMAND

Unfortunately, additional development is necessary before the final claim can be adjudicated.  The Veteran alleges that he broke his right foot during service and he now experiences residuals of that break.  His service treatment records document injuries to both feet in separate instances, to include smashing the right great toe.  During the VA examination in April 2009, the examiner noted that x-rays "revealed no radiographic evidence of an old fracture."  However, the examiner diagnosed plantar fasciitis, which he noted to be a congenital condition that was not worsened by service.  No rationale was provided for this finding.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, even when such was not required by law, it must ensure that the examination or opinion is adequate.).    

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and undertake any records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran's right foot disability.  This also shall include obtaining and associating with the claims file, after securing proper authorization as needed, pertinent records newly identified by him during the course of this remand.

2.  After completion of the above development, procure an addendum opinion from an appropriate examiner to review the April 2009 VA examination and provide an adequate medical opinion.  The claims file shall be made available to and reviewed by the examiner.  The following questions must be addressed:

a. Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had a right foot disability that preexisted his active duty service?  Specify this evidence if it exists.  Specifically discuss the Veteran's normal entrance examination report with regard to his right foot and his current diagnosis of plantar fasciitis.

b.  If it is determined that a right foot disability clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting right foot disability was not aggravated beyond the natural progression of the condition?

c.  If there is insufficient evidence showing that a right foot disorder preexisted service (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that the Veteran currently has a right foot disability that had its onset in service or is otherwise etiologically related to his active service?   Plantar fasciitis should be specifically addressed.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  Provide a complete rationale for any opinion provided.

3.  Undertake any additional development deemed necessary after the medical opinion requested above is completed.  If the examiner determines that a new physical examination is necessary in order to offer an opinion, please arrange for such an examination.

4.  Finally, readjudicate the Veteran's claim of entitlement to service connection for residuals of a broken right foot.  If either of these benefits is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


